         Case 1:18-cv-06249-VSB Document 146 Filed 03/14/19 Page 1 of 1




                           LAW OFFICES OF ANDY S. OH, PLLC
                                  andyohlegal@outlook.com
                                       718.813.5025


By ECF                                            March 14, 2019

Hon. Vernon Broderick
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:    Great Western Ins. Co. v. Mark Graham et. al. (No. 18-cv-6249 (VSB))
              Request for Extension of Time to Answer or Move

Your Honor:

I represent Defendant Gregory Tolaram. I write to request the Court’s approval of a stipulated
extension of time for Mr. Tolaram to answer or move against the Second Amended
Complaint. The current due date is March 15, 2019, and the parties have agreed through counsel
to extend that date to May 1, 2019.

Respectfully submitted,


/s/ Andy S. Oh
Andy S. Oh
